                Case: 5:20-cv-00690-BYP Doc #: 21 Filed: 08/19/20 1 of 2. PageID #: 175

Approved.
/s/ Benita Y. Pearson on 8/19/2020
United States District Judge            UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF OHIO
                                              EASTERN DIVISION


           THOMAS MILLER, individually and on                 Case No.: 5:20-cv-690-BYP
           behalf of all others similarly situated,

                           Plaintiff,                         Judge Benita Y. Pearson

                      v.
                                                              STIPULATION OF DISMISSAL
           EGV COMPANIES, INC., d/b/a OMEGA                   PURSUANT TO
           AUTO CARE, a Delaware corporation, and             FED. R. CIV. P. 41(a)
           JOHN DOE CORPORATION,

                           Defendants.

                 NOW COME the PLAINTIFF, Thomas Miller, and the DEFENDANT, EGV Companies,

         Inc., by and through their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), who hereby

         stipulate and agree to the dismissal with prejudice of PLAINTIFF Thomas Miller’s claims against

         DEFENDANT EGV Companies, Inc. Each Party shall bear their own respective costs and

         attorneys’ fees. This Stipulation for Dismissal disposes of the entire action.

         Dated: August 18, 2020                             Respectfully submitted,

          /s/ Adam T. Savett_________________               /s/ Ashley L. Oliker
          Adam T. Savett                                    Ashley L. Oliker (0085628)
          SAVETT LAW OFFICES LLC                            FROST BROWN TODD LLC
          2764 Carole Lane                                  One Columbus, Suite 2300
          Allentown, Pennsylvania 18104                     10 West Broad Street
          Tel: (610) 621-4550                               Columbus, OH 43215-3484
          Fax: (610) 978-2970                               Tel: (614) 559-7227
          Email: adam@savettlaw.com                         Fax: (614) 464-1737
                                                            Email: aoliker@fbtlaw.com
          Attorneys for Plaintiff Thomas Miller




         44687745v1
       Case: 5:20-cv-00690-BYP Doc #: 21 Filed: 08/19/20 2 of 2. PageID #: 176




                                                      Beth-Ann E. Krimsky (Pro Hac Vice)
                                                      Email: beth-ann.krimsky@gmlaw.com
                                                      Email: clemencia.corzo@gmlaw.com
                                                      William L. Tucker (Pro Hac Vice)
                                                      Email: william.tucker@gmlaw.com
                                                      Email: leslieann.marin@gmlaw.com
                                                      GREENSPOON MARDER LLP
                                                      200 East Broward Blvd., Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      Tel: (954) 527-6208
                                                      Fax: (954) 333-4208

                                                      Attorneys for Defendant EGV Companies,
                                                      Inc.



                                  CERTIFICATE OF SERVICE

                 This is to certify that the foregoing Stipulation of Dismissal Pursuant to Fed. R.

Civ. P. 41(a) was filed electronically on August 18, 2020, in accordance with the Court’s

Electronic Filing Guidelines. Notice of this filing will be sent to all properly registered parties by

operation of the Court’s electronic case filing system.



                                                   /s/ Adam T. Savett
                                                   Adam T. Savett

                                                   Attorney for Plaintiff




                                                  2
44687745v111835142.1
